UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1460



WARREN R. RING,

                                              Plaintiff - Appellant,

          versus


ZANE SCOTT, Assistant Commonwealth Attorney,
Wise County, Virginia,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-98-117-2)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren R. Ring, Appellant Pro Se. Steven Ray Minor, ELLIOTT, LAW-
SON & POMRENKE, Bristol, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren Ring appeals the district court’s orders granting

Scott’s motions for summary judgment and dismissing his civil

complaint.    We have reviewed the record and the district court’s

opinions and find no reversible error. The district court properly

found that Scott was protected by qualified immunity for his part

in the search of Ring’s home because he reasonably believed that

Ring had consented to the search.    We further find that the dis-

trict court correctly granted summary judgment on Ring’s claim

concerning the alleged failure to return certain seized property

because the undisputed evidence shows that the sheriff’s office was

solely responsible for this property, and Scott could reasonably

assume that the sheriff’s office would properly perform its duties.

Accordingly, we affirm the district court’s orders.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2